NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124
                Nev. 193, 197, 179 P.3d 556, 558 (2008). "An arbitrary or capricious
                exercise of discretion is one 'founded on prejudice or preference rather
                than on reason,' (defining 'arbitrary), or "contrary to the evidence or
                established rules of law" (defining 'capricious).    State v. Eighth Judicial
                Dist. Court,       Nev. „ 267 P.3d 777, 780 (2011) (quoting Black's
                Law Dictionary 119, 239 (9th ed. 2009)). And,       "WTI   the context of a writ

                petition, this court gives deference to the district court's findings of fact."
                Williams v. Eighth Judicial Dist. Court,         Nev. „ 262 P.3d 360,
                365 (2011). It is within this court's sole discretion to determine if a writ
                petition will be considered. Smith v. Eighth Judicial Dist. Court, 107 Nev.
                674, 677, 818 P.2d 849, 851 (1991). Petitioner bears the burden of
                demonstrating that extraordinary relief is warranted.            Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                               Having considered the petition and the supplement to the
                petition, we conclude that our intervention by extraordinary writ relief is
                not warranted. See NRS 34.160; Pan, 120 Nev. at 229, 88 P.3d at 844; see
                also NRAP 21(b). The district court's written findings of fact and
                conclusions of law reflect the exercise of discretion, not its abuse. While
                we are sensitive to the time pressures under which the parties have
                proceeded, we note that petitioner failed to provide this court with an
                appendix supporting the factual assertions made in its writ petition,
                NRAP 21(a)(4), and petitioner failed to cite to any evidence that the
                district court acted arbitrarily or capriciously. Because petitioner has

                ...continued
                prohibition is available to arrest proceedings of a district court when such
                proceedings are in excess of the district court's jurisdiction).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                failed to meet its burden of demonstrating that extraordinary writ relief is
                warranted here, we
                              ORDER the petition DENIED. 2



                                                                    J.




                Pafraguirre                                Saitta




                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Clark County District Attorney
                     Clark County District Attorney/Juvenile Division
                     William L. Wolfbrandt, Jr.
                     Lisa M. Kent
                     Eighth District Court Clerk




                      2 In light of this order, we deny petitioner's motion to file a
                supplement to its stay motion, or in the alternative, to file a response to
                the real parties in interest's oppositions to the stay.

                       This court entered a temporary stay of the child's release to real
                party in interest Carnell Duhon, which expires by its own terms at noon
                on Monday, July 28, 2014. Accordingly, no further action is necessary by
                this court.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A